DETAILED ACTION
Specification
The amendment to the title is acceptable (p. 2 of Applicants’ reply filed on October 8, 2021).

Terminal Disclaimer
The terminal disclaimer filed on January 18, 2022 by Applicants was not approved (see corresponding first Terminal Disclaimer review decision (i.e., decision was DISAPPROVED) placed in the file of record on January 19, 2022).  A second terminal disclaimer filed on January 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on SN16/345,972 has been reviewed and is accepted.  The terminal disclaimer filed on January 19, 2022 and January 21, 2022 have each been recorded and a corresponding second Terminal Disclaimer review decision (i.e., decision was APPROVED) was placed in the file of record on January 21, 2022.

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on October 8, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) an objection to a claim, and 
		(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  	

Applicants’ argument pertaining to the limitation of the pressure relief groove extending a circumferential direction about a rotational axis of the rotor not being taught by KINZEL (WO2010/031504A2) (i.e., KINZEL’s pressure relief groove extends in a contour in a circumferential direction of the housing, top of p. 7 of Applicants’ reply) has been fully considered and are persuasive.  Thus, the former 35 U.S.C. 103 rejection of independent Claim 4 based on KINZEL (WO2010/031504A2) and INGUMA (JP2004-285978A) has been withdrawn. 


Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative Ryan Smith (Reg. No. #62,257) in a phone interview conducted on December 29, 2021. 

Applicants have further agreed to amend the claims as follows: 
	(i) further amend independent Claim 4, last line as follows:  
	-- the pressure relief groove during the forward rotation of the rotor. --
	
(ii) further amend dependent Claim 6, last line as follows:
	-- during the forward rotation of the rotor. --

This application is now in condition for allowance.

Allowable Subject Matter
Claims 4-6 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 4 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ vane pump as claimed including:   
				“a position at which a sliding direction of the vane with respect to the rotor is inverted from outward in the radial direction to inward in the radial direction during the forward rotation of the rotor is defined as a reference position; 
				a section of the pump chamber on a side of the discharge hole with respect to the reference position is defined as a discharge section; 
				a pressure relief groove is disposed in a portion of an inner surface of the bottom wall portion corresponding to the discharge section with a clearance secured between an inner surface of the peripheral wall portion and the pressure relief groove, the pressure relief groove extending in a circumferential direction about the rotational axis of the rotor; and 
				a pair of the working chambers on both sides of the vane in a rotational direction among the plurality of working chambers communicate with each other via the pressure relief groove when the vane overlaps the pressure relief groove during forward rotation of the rotor” is not shown or rendered over the prior art of record.  Claims 5 and 6 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Wednesday December 28, 2021	
/Mary Davis/Primary Examiner, Art Unit 3746